 



Exhibit 10.2
(AMI LOGO) [v24406v2440600.gif]
July 28, 2006
NanoAmp Solutions, Inc.
670 N. McCarthy Blvd.
Suite 220
Milpitas, CA 95035
Attn: Mr. Robert Shen, Chief Executive Officer
Dear Mr. Shen:
The purpose of this letter is to set forth our proposed terms for the
acquisition (the “Acquisition”) of the assets relating to the 6T memory business
of NanoAmp Solutions, Inc. (”Vendor”), consisting primarily of the design,
development, marketing, manufacture and sale of five product lines sold
primarily (but not limited to) the Medical and Industrial markets, including
single-chip and multi-chip packaged and bare-die versions of (1) ultra-low power
(ULP) SRAM application specific standard products, (2) customized ULP SRAM ICs,
(3) System-on-Chips (SoCs) that include Vendor’s ULP SRAM, (4) Serial RAM
products and (5) embedded ULP SRAM intellectual property, excluding third party
software including EDA tools, cash, and any bank debt or other financial
liabilities (the “Acquired Business”) by AMI Semiconductor, Inc. (“Purchaser”).
This is a binding offer to acquire the Acquired Business on the terms set forth
below. This offer will expire at 5:00 p.m. Pacific time on July 31, 2006 unless
we receive a copy of this letter signed by you in the space provided below
before that time. We understand that Vendor has no obligation to accept this
offer. However, should Vendor accept this offer by signing this letter and
returning it to us by the deadline stated above, then Purchaser and Vendor shall
be bound by the terms of this letter.
1. Acquisition Consideration and Structure. The consideration (the “Purchase
Price”) payable by the Purchaser to the Vendor for the Acquired Business shall
be cash in an amount of $21,000,000 payable at the time of closing and subject
to adjustment for a credit in the amount of $3,000,000 to the extent such amount
is paid pursuant to the terms of this letter, adjustment for the escrow amounts
to be paid pursuant to the following paragraph, and subject to an inventory
adjustment which shall be equal to the difference between the value of the
inventory at the effective time of the acquisition (the “Effective Time
Inventory”) and the inventory as of December 31, 2005 (“the “Base Inventory”).
If the Effective Time Inventory is greater than the Base Inventory such
difference shall be paid by the Purchaser and if it is less than the Base
Inventory such difference shall be paid by the Vendor. Additional terms relating
to the inventory adjustment are set out in the attached Asset Purchase Agreement
At the time of closing, (a) $1,000,000 of the Purchase Price shall be placed in
escrow for a period of one year pursuant to an indemnity escrow agreement to be
negotiated by the parties (the “Indemnity Escrow”), and (b) $666,667 of the
Purchase Price shall be placed in escrow for a period of two years pursuant to a
retention escrow agreement to be negotiated by the parties (the “Retention
Escrow”). Vendor and Purchaser shall agree to the detailed terms of this escrow
arrangement as part of the definitive agreements, including, but not limited to
the manner in which the escrowed amount is to be split amongst the Transferred
Employees. Purchaser expects the escrowed funds to be allocated amongst all of
the Transferred Employees in an equitable manner. A Transferred Employee whose
employment is terminated by the Purchaser or an Affiliate of Purchaser without
cause will remain eligible for the Retention Escrow payments.
The parties will close the transaction on or before the end of September 2006
unless the parties mutually agree to a new date. Contingencies to closing the
transaction include the following: (a) receipt of any required governmental
AMI Semiconductor, Inc.
2300 Buckskin Road
Pocatello, Idaho 83201
Ph — 208-234-6935 Fax 208-234-6035
www.amis.com

 



--------------------------------------------------------------------------------



 



    -2-    

      
approvals, (b) receipt of any required third party consents for material
customer or supplier contracts, (c) Vendor making available to Purchaser all
documents, access and information related to the Acquired Business (Agreements
listed in Exhibit 1 will be provided only on consent of the third party) helpful
for Purchaser to conduct due diligence, including the materials referenced in
paragraph 2 below, (d) Vendor providing Purchaser with documentation which
supports the revenue and gross margin figures for FY 2004, FY 2005 and Q1, 2006
for the Acquired Business disclosed by Vendor to Purchaser prior to the date of
this letter, (e) all of the key employees (Hugo Chan, Yong Bo Park, Carl Fong,
and Mike Vincent) and seventy-percent (70%) of the Offered Employees offered
employment by Purchaser within 20 miles of their current work office accept
Purchaser’s offers of employment, and (f) agreement by Purchaser and Vendor to
the schedules to the Asset Purchase Agreement attached hereto as Exhibit 2 which
schedules shall be negotiated in good faith by the parties.
The parties will execute the Asset Purchase Agreement attached hereto as
Exhibit 2 (with the addition of the schedules thereto which shall be agreed upon
by the parties) on or before September 30, 2006. No changes will be made to the
Asset Purchase Agreement attached hereto (with the exception of the addition of
the schedules) unless such changes are expressly agreed upon by both parties.
Within 7 days of receipt of this letter signed by the Vendor, Purchaser will pay
Vendor the sum of $3,000,000 as a deposit against the Purchase Price (“Initial
Deposit”), which sum shall be nonrefundable unless one or more of the following
occurs: 1) Vendor does not proceed with the Acquisition or the acquisition does
not close because the conditions for closing set forth in Section 10.2 of the
Asset Purchase Agreement have not been performed or fulfilled by September 30,
2006, unless the parties mutually agree to a new date, 2) the Vendor does not
accept the terms of Asset Purchase Agreement attached hereto (with the exception
of the schedules) or to negotiate the schedules thereto in good faith, or 3) the
completion of due diligence by Purchaser demonstrates that Vendor made any
material misrepresentations as to the Acquired Businesses prior to the date of
this letter.
2. Acquisition Consideration Assumptions.

  a)   Completion of Due Diligence. Upon receipt of the Initial Deposit, Vendor
shall make available the following materials (without redaction) related to the
Acquired Business to Purchaser under the terms of the Confidential Disclosure
Agreement (Mutual), effective on November 25, 2005 by and between Purchaser and
Vendor (the “CDA”) with no additional restrictions:

  (i)   Full and complete information as to the customers, product design and
order pipeline including unit volume and sales prices for each of the products
included in the Acquired Business, including, but not limited to, all contracts,
purchase orders, quotations, statements of work, and other documents describing
such designs and orders, and margin in formation for each customer and product
for the actual and forecasted revenue for the Acquired Business.     (ii)  
Copies of all material contracts and purchase orders with suppliers to the
Acquired Business including, but not limited to, contracts and amendments
previously withheld. This shall also include contracts between such suppliers
and the Vendor or one or more of its subsidiaries or related companies under
which services, supplies or tools are provided to the Acquired Business.    
(iii)   Copies of all material contracts and other documents relating to the
intellectual property licensed by or to the Acquired Business. The material
contracts and other documents referenced herein include any contracts with
Vendor or one or more of its subsidiaries or

 



--------------------------------------------------------------------------------



 



    -3-    

      related companies relating to intellectual property used or developed by
the Acquired Business.

  (iv)   Complete records showing the name, level, job position, location,
salary, bonus or incentive compensation, applicable severance policy or plan (if
any) and any other information necessary to calculate the severance pay that
each employee of the Acquired Business would be entitled to receive if his or
her employment with Vendor were to be terminated by Vendor at or around the time
of closing.     (v)   The documents referred to above shall not include the
agreements listed on Exhibit 1 unless and until consent to such disclosure is
obtained from the third party involved. Vendor shall diligently work to obtain
such consent.

  b)   Transition Costs. Each party will bear its own costs associated with the
transaction and the transition.     c)   Employee Matters. Purchaser will make
employment offers to those employees of the Acquired Business that Purchaser
wishes to employ following the closing (the “Offered Employees”). Vendor agrees
that neither it nor any subsidiary of the Vendor shall do anything to entice the
Offered Employees to decline Purchaser’s offer or to leave the employ of
Purchaser or an Affiliate of Purchaser or offer to hire or employ or actually
hire or employ any such Offered Employees for a period of three (3) years after
the date of this letter unless the Offered Employees are terminated by the
Purchaser or an Affiliate of the Purchaser.         The employment offers for
each Offered Employee will offer a base salary that is no less than the salary
that such Offered Employee was paid as disclosed to the Purchaser by the Vendor
in April 2006 and will be made to minimum of 20 employees.         Vendor agrees
that the employment offers for those Offered Employees employed by the Vendor at
its offices in Milpitas, California, Korea and Taiwan will be for jobs located
within 20 miles of Vendor’s office in which they presently work.         All of
Purchaser’s offers to the Offered Employees shall be consistent with Purchaser’s
then-existing employment practices. Each Offered Employee who is employed by
Purchaser following the closing will become eligible to participate in all of
Purchaser’s employee benefit plans, to the extent that such plans exist in the
country of employment, upon the same terms and conditions (including plan
eligibility requirements) as current employees of Purchaser participate in such
plans.         Vendor shall be solely responsible with respect to all matters
relating to employees of the Acquired Business who Purchaser does not make
employment offers to.         Vendor will not make any material changes in
employment positions, levels or terms, including but not limited to
compensation, benefits, bonus programs, or severance plans for any employee of
the Acquired Business without Purchaser’s written consent.     d)   The
Purchaser will assume the current Milpitas building lease, the lease for the
Vendor’s office in Korea and the lease for the Vendor’s office in Taiwan from
the Vendor with no additional liability against the Vendor except for the Vendor
to meet its obligations occurring prior to closing of the transaction, provided
that the Vendor obtains any consents that may be required for Purchaser to
assume such lease and pays any assumption fees imposed as a condition of such
assumption.

 



--------------------------------------------------------------------------------



 



    -4-    



  e)   The Purchaser will assume the engineering, production and inventory
commitments of the Vendor attached hereto as Exhibit 3 for the Acquired Business
to the extent that the closing of the transaction occurs prior to the time that
the services or products underlying such commitments have been delivered or
completed.

3. Due Diligence. Until the closing, Purchaser will be entitled to continue to
conduct a thorough due diligence review of Vendor including without limitation
site visits. After the Asset Purchased Agreement has been executed, the
Purchaser will be entitled to interviews with all employees of the Acquired
Business.
4. Definitive Acquisition Agreements. In addition to the Asset Purchase
Agreement, each party will conclude such other agreements which may be necessary
or desirable for the fulfillment of the parties’ intentions as set out herein or
otherwise agreed.
5. Professional Fees; Other Fees. Each party will pay the fees of its own
accountants, attorneys, investment advisors and other professionals.
6. Confidentiality. The parties have in effect the CDA concerning the
protection, which shall continue in full force and effect. The parties agree,
however, that the terms of this letter and the terms of the Asset Purchase
Agreement may be publicly disclosed by Purchaser.
7. Exclusivity. Neither Vendor nor its officers, nor any agent, directly or
indirectly, will solicit, consider, negotiate or otherwise discuss a possible
merger, sale or other disposition of any of the assets of the Acquired Business
with any other party, without the prior written consent of Purchaser. Similarly,
neither Purchaser nor its officers, nor any agent, directly or indirectly, will
solicit, consider, negotiate or otherwise discuss a possible merger, purchase or
other acquisition of a business that directly competes with the Vendor’s ULP
SRAM technology in the medical market with any other party, without the prior
written consent of Vendor. If the Closing has not occurred on or before
September 30, 2006, the obligations under this section will expire on such date
unless the parties mutually agree to a new date.
If you are in agreement with the terms of this letter, please sign in the space
provided below and return a signed copy to me.
Very truly yours,
AMI Semiconductor, Inc.

         
By: 
/s/ Christine King    
 
      Christine King, President and CEO    

Accepted and agreed to this 28th day of July 2006:
NanoAmp Solutions, Inc.

       
By: 
/s/ Robert Shen    
 
     
Robert Shen, Chief Executive Officer
   

 